>’ER CURIAM.
Epitomized Opinion
/This was' an action by Rich on a note signed by Ijitz and others. The note wás not endorsed to itch, but he claimed to be the owner of it and so rjought suit. The defendant claimed that'Rich was cjt the owner of the note and that the note was without consideration. Rich undertook to show that hie consideration was the payment of a former ¿te of $700 but the defendants produced a check fijiich was given in payment of this sum. More-fsr, Rich was unable to show any other eonsidera-n for the note or explain the circumstances under ich he procured possession of the note. Judge '¡arrell, in the Municipal Court of Cleveland, ren-fered judgment for the plaintiff for $857.25. The éfendant prosecuted error. In reversing the judgment of the lower court the Court of Appeals held:
, 1. One who owns. .and. holds a note payable to he order of another, though not endorsed, may main-ain a suit upon said note.
2,..Under the facts of this case the judgment, is lanifestly against the weight of the evidence.